      Case 4:21-cv-00387 Document 2 Filed on 02/05/21 in TXSD Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

THE SATANIC TEMPLE, INC. and ANN DOE                         CASE NO. 4:21-CV-00387
                         PLAINTIFF,
       V.
JOHN WILLIAM HELLERSTEDT, MD, in his
official capacity as Executive Commissioner of
the TEXAS DEPARTMENT OF STATE HEALTH
SERVICES,

TEXAS DEPARTMENT OF STATE HEALTH
SERVICES, and

PLANNED PARENTHOOD CENTER FOR
CHOICE, INC.
                    DEFENDANTS.

              EMERGENCY APPLICATION FOR TEMPORARY RESTRAINING ORDER

       COMES   NOW   Plaintiff The Satanic Temple (“TST”), by and through counsel Matthew A.

Kezhaya (AR # 2014161, pro hac vice pending) of Kezhaya Law PLC and Brad Ryynanen (TX #

24082520), of the Ryynanen Law Office PLLC, and brings this action against the John William

Hellerstedt, MD in his official capacity as Executive Commissioner of the Texas Health and Human

Services Commission, (“Dr. Hellerstedt”), the Texas Health and Human Services Commission (the

“Commission”), and Planned Parenthood Center for Choice, Inc. (“Planned Parenthood”) and

collectively with the Commission and Dr. Hellerstedt, “Defendants”).

       As explained in detail in the Complaint, TST brings this action on behalf of its members,

especially member Ann Doe. Ms. Doe is a member of TST who intends to engage in a religious

ceremony that will culminate in the abortive act. Texas abortion regulations interfere with this

ceremony, which raises constitutional suspicions. Texas’ abortion regulations fail constitutional

scrutiny and fail scrutiny under the Texas Religious Freedom Restoration Act (“TRFRA”). If the



                                                                                      Page 1 of 9
       Case 4:21-cv-00387 Document 2 Filed on 02/05/21 in TXSD Page 2 of 9




Court does not grant this emergency temporary restraining order in accordance with Federal Rule of

Civil Procedure 65, Ms. Doe will be required to undertake medically unnecessary steps as part of the

abortive process that undermine her religious liberties and disrupt a religious ceremony. Accordingly,

TST and Ms. Doe respectfully ask this Court to grant the TRO.

        I.      BASIS OF EMERGENCY

        TST’s member, Ms. Doe, is scheduled to receive a medical abortion on February 6, 2021. See

Exhibit A, ¶ 16. If the Court does not grant the relief requested herein prior to the appointment, Ms.

Doe will be forced to undergo medically unnecessary procedures that are contrary to her sincerely

held religious beliefs and substantially burden Ms. Doe’s religious experience of performing a Satanic

Abortion Ritual (the “Ritual”). Id. Delaying the Ritual is not an option for Ms. Doe, and Ms. Doe

should not be required to set medical appointments and plan religious activities while burdened by

unnecessary regulations infringing on her religious practices..

        Accordingly, Plaintiffs respectfully request an emergency hearing to address Ms. Doe’s

concerns before her appointment. However, in the event the Court cannot hear this matter before

Ms. Doe’s appointment, TST and Ms. Doe remain interested in the subject matter of this litigation

because TST, Ms. Doe, and other members of TST are likely to face similar substantial burdens on

their religious beliefs and practices represented by the regulation’s application to the Ritual. Roe v.

Wade, 410 U.S. 113, 125 (1973) (“Pregnancy provides a classic justification for nonmootness.”); June

Med. Servs. L.L.C. v. Russo, 140 S. Ct. 2103, 2169 (Alito, J., dissenting) (“[I]f a woman seeking an

abortion brings suit, her claim will survive the end of her pregnancy under the capable-of-repetition-

yet-evading-review exception to mootness.”); see, also 13C Wright & Miller § 3533.8 (collecting

examples).




                                                                                           Page 2 of 9
      Case 4:21-cv-00387 Document 2 Filed on 02/05/21 in TXSD Page 3 of 9




       II.     BACKGROUND AND FACTS

       TST is a famous IRS-recognized atheistic religious corporation with its principal place of

business in Salem, Massachusetts. TST’s membership exceeds 270,000 and was recently the subject

of the acclaimed film, “Hail Satan?” (2019, Magnolia Films). See also Satanic Temple v. City of

Scottsdale, No. CV18-00621-PHX-DGC, 2020 WL 587882 (D. Ariz. Feb. 6, 2020) (holding that TST

is a bona fide religion). TST’s membership can be found in every state, including Texas. TST

venerates (but does not worship) the biblical adversary as a promethean icon against tyranny. For

TST and its membership, the Satan described in Paradise Lost and like works is a revolutionary

antihero who stood up against impossible odds to seek justice and egalitarianism for himself and

others. TST propagates its Seven Tenets:

       (1)     One should strive to act with compassion and empathy toward all creatures in

       accordance with reason.

       (2)     The struggle for justice is an ongoing and necessary pursuit that should prevail over

       laws and institutions.

       (3)     One’s body is inviolable, subject to one’s own will alone.

       (4)     The freedoms of others should be respected, including the freedom to offend. To

       willfully and unjustly encroach upon the freedoms of another is to forgo one's own.

       (5)     Beliefs should conform to one's best scientific understanding of the world. One

       should take care never to distort scientific facts to fit one's beliefs.

       (6)     People are fallible. If one makes a mistake, one should do one's best to rectify it and

       resolve any harm that might have been caused.




                                                                                          Page 3 of 9
       Case 4:21-cv-00387 Document 2 Filed on 02/05/21 in TXSD Page 4 of 9




        (7)     Every tenet is a guiding principle designed to inspire nobility in action and thought.

        The spirit of compassion, wisdom, and justice should always prevail over the written or spoken

        word.

https://thesatanictemple.com/pages/about-us (last visited November 11, 2020); see, also Exhibit A-

1. One of TST’s religious ceremonies is the Ritual. See Exhibit B.

        Ms. Doe, plaintiff, sues anonymously because she wants to avoid the catastrophic side-effects

from the controversy surrounding this case and the deeply personal nature of the subject of this

dispute. Ex. A, ¶ 2. Doe is a pregnant woman who resides at least 100 miles from the nearest abortion

clinic, which is the Planned Parenthood facility in Houston, TX. Id. ¶ 3. Doe is a TST member and

has been a member of TST since before she became pregnant. Id. Doe wants to participate in TST’s

Ritual unrestrained by the Texas regulations described below. Id.

        Ms. Doe feels forced to comply with certain regulations to which she has a religious objection.

Id. ¶ 5. Ms. Doe’s decision to engage in the Ritual is meaningfully different from a secular abortion.

Id. As a member of TST, Ms. Doe venerates the biblical concept ha satan (literally: “the adversary” or

“the accuser”). Id. Ha satan is a description of being, not a particular individual. Id. Ms. Doe is a

nontheistic Satanist who venerates the concept of the Biblical Satan and participates in various rituals

but does not literally worship the divine entity that Christians identify as “The Devil” and does not

have any expectation that participating in a ritual, by itself, will affect the outside world. Id. But Ms.

Doe still believes in the power of ritual and believes that authority should be rebelled against (or

“accused”) if it is tyrannical. Id. ¶ 6. Specifically, Ms. Doe as a member of TST finds the regulations

imposed by Texas to be “tyranny.” Id.

        TST members generally, and Ms. Doe specifically, believe in an inversion of the traditional

Christian norms. Id. ¶ 7. For example, Ms. Doe believes that the self should be assigned a greater


                                                                                              Page 4 of 9
       Case 4:21-cv-00387 Document 2 Filed on 02/05/21 in TXSD Page 5 of 9




importance to the outside world. Id. This is an inversion of the Christian norm that the outside world

(e.g., God and Church) may freely dictate the thoughts and actions of the adherents. Id. Likewise, Ms.

Doe does not subscribe to humility as a virtue and self-deprecation as a lifestyle. Id. Ms. Doe does

not denigrate desires and practices that they enjoy which does not harm others. Id. TST has enshrined

this belief in the Third Tenet (“One’s body is inviolable, subject to one’s own will alone.”). Ms. Doe

holds this tenet as one of her beliefs as a member of TST. Id.; see also Exhibit A-1.

        At issue here, the Ritual allows Ms. Doe to express her sincerely held beliefs as a member of

TST. Id. ¶ 8. Notably, there are several other Satanic Destruction Rituals (such as the ritualistic

destruction of a symbol) that are not at issue here. These other rituals show that the Ritual is an

expression of Ms. Doe’s sincerely held religious belief. Ms. Doe’s participation in this ritual is intended

to help her cast off any guilt, shame, or mental discomfort she may experience in connection with her

election to abort the pregnancy. Id.; see also Exhibit B.

        The ritual further confirms Ms. Doe’s choice and wards of any effects of unjust persecution.

Id. Here, Ms. Doe’s perception of the unjust persecution is an improper effort of the State (the

“outside world”) to infringe on her decision-making about her own health decision (the “inside

world.”) Id. Ms. Doe perceives the State’s intrusion into a member’s decision about their own body

is a tyrant overpowering resistance to compel beliefs and actions. Id. In other words, she sees it as an

abuse of power. Id. In other words, Ms. Doe understands the abortion regulations as placimg the

State in the role of tyrant-king which claims divine authority to make her as a Satanist feel guilt, doubt,

and shame on an issue of religious significance. Id. This is deeply offensive to Ms. Doe as one who

subscribes to the Third Tenet. Id.

        Ms. Doe discovered she was pregnant on January 13, 2021. Id. ¶ 10. Ms. Doe considered her

options and resolved to abort the pregnancy through the Ritual. Id. Ms. Doe lives more than 100


                                                                                              Page 5 of 9
        Case 4:21-cv-00387 Document 2 Filed on 02/05/21 in TXSD Page 6 of 9




miles from any nearby abortion facilities, with the closest facility being the Planned Parenthood facility

in Houston, Texas. Id. ¶ 4. Ms. Doe contacted that facility to arrange for a medical appointment to

complete the ritual. Id. ¶ 10.

        During her communications with the facility, Ms. Doe learned of certain abortion regulations

that impede her ability to participate in the Ritual. Id. ¶ 11. Specifically, Ms. Doe takes issue with the

following regulations:

            (a) A requirement to have a sonogram as a precondition of obtaining an abortion,

            (b) A forced decision to reject the “opportunity” of seeing the sonogram results,

            (c) The forced listening to a narrative of the sonogram results, and

            (d) A mandatory waiting period between the sonogram and receiving the abortion.1 Id.

    None of these regulations are medically necessary.2 Id. ¶ 12. The first three regulations require

Ms. Doe to disrupt the Ritual and directly violate the Fifth Tenet of her belief as a member of TST.

Id. The fourth regulation requires a medically unnecessary delay during the Ritual. Id. Further, Ms.

Doe is concerned that the waiting period may require her to wait in her car due to COVID-19

restrictions on occupancy at the clinic. Id. This waiting period would further subject Ms. Doe to

potential protesters that would undermine her ability to experience the benefits of the Ritual –

especially the removal of shame or guilt from the abortive act. Id.

        Further, the sonogram makes the abortion cost $150 more and Ms. Doe has limited financial

resources. Id. ¶ 13. Ms. Doe does not want to expend her limited funds on a medical procedure to

which she objects. Id. By regulating the abortive act and refusing to grant an exemption for the Ritual,




    1
      See TEX. HEALTH & S § 171.012(a)(4) and (5) and TEX. HEALTH & S § 171.0122.
    2
      See Dr. Jen Russo, “Mandated Ultrasound Prior to Abortion” Virtual Mentor. 2014;16(4):240-244.
doi: 10.1001/virtualmentor.2014.16.4.ecas1-1404.

                                                                                              Page 6 of 9
       Case 4:21-cv-00387 Document 2 Filed on 02/05/21 in TXSD Page 7 of 9




the State has placed a barrier between Ms. Doe and her ceremony. Id.

        Notably, Ms. Doe sought a religious exemption to these regulations, by contacting the clinic

on January 22, 2021. Id. ¶ 14. She sought the exemption because the regulations violate her beliefs

and because they substantially interfere with the Ritual. Id. The facility informed Ms. Doe that it

could not provide an exemption. Id. Ms. Doe does not fault the facility for failing to provide a

religious exemption, because – as written – the regulations at issue do not provide for religious

exemptions.3 Id. Thus, Ms. Doe understands that if the facility were to grant an exemption, it could

face sanctions from the State of Texas. Id.

        Through counsel, Ms. Doe issued a TRFRA demand letter to the Facility and the Commission.

Id. ¶ 15; see also Exhibit A-2. However, as of the time of filing, the Facility and Commission have

not provided any form of exemption from the regulations. Id.

        III.    ARGUMENT AND AUTHORITIES

        Plaintiffs reallege and incorporate by reference the allegations and verified facts above and

those in the Complaint as if fully set forth herein.

        Plaintiffs seek injunctive relief under the Federal Rules of Civil Procedure. See Fed. R. Civ. P.

65. Plaintiffs specifically seek emergency relief because Ms. Doe’s appointment is February 6, 2021,

and the Court can only prevent the substantial burden on Ms. Doe’s religious practice through a

temporary restraining order.

        Ms. Doe will suffer imminent and irreparable injury if Defendants are not enjoined from

enforcing the regulations that will burden Ms. Doe’s experience of the Ritual. There is a real and

immediate threat to Ms. Doe, and an extended threat to all of TST’s members, that enforcement of


3
 TST also understands the unfortunate position the State of Texas has placed the facility in – requiring
medically unnecessary procedures and not allowing any leeway for religious exemptions.

                                                                                             Page 7 of 9
           Case 4:21-cv-00387 Document 2 Filed on 02/05/21 in TXSD Page 8 of 9




these regulations will violate their Constitutional rights and unduly burden their religious practice.

           As described in detail in the Complaint, violates Plaintiffs Free Speech, Free Exercise of

Religion, Equal Protection, imposes an undue burden under Planned Parenthood of Se. Pennsylvania

v. Casey, 505 U.S. 833, 877, 112 S. Ct. 2791, 2820, 120 L. Ed. 2d 674 (1992), and violates TRFRA.

           Plaintiffs are willing to post a bond in the amount that the Court deems appropriate. But

Plaintiffs note that there is no financial damage to Defendants that would be caused by this request

for a temporary restraining order.

           Plaintiffs respectfully request that their application for a temporary restraining order be

granted, enjoining and restraining:

    (i)          Dr. Hellerstedt and the Commission, including any enforcement arm of the State of Texas,
                 from enforcing the regulations codified at TEX. HEALTH & S § 171.012(a)(4) and (5)
                 and TEX. HEALTH & S § 171.0122;

    (ii)         Planned Parenthood from: (a) performing a medically unnecessary sonogram as a
                 precondition to performing an abortion for Ms. Doe; (b) providing Ms. Doe the
                 “opportunity” to view the sonogram results thereby forcing Ms. Doe to reject such
                 “opportunity”; (c) providing a forced narrative of sonogram results; (d) requiring a waiting
                 period between any sonogram and the abortion procedure; and (e) billing Ms. Doe for a
                 medically unnecessary sonogram.

           IV.      PRAYER FOR RELIEF

    WHEREFORE Plaintiffs pray for relief as follows.

    1. The Court should issue a temporary restraining order pursuant to Federal Rule of Civil

           Procedure 65 in the form provided as a proposed order and in accordance with the evidence

           and arguments above.




                                                                                                 Page 8 of 9
Case 4:21-cv-00387 Document 2 Filed on 02/05/21 in TXSD Page 9 of 9




Respectfully submitted,       Date: February 5, 2021

                              By:   __/s/ Matthew A. Kezhaya___
                                    Attorney-in-charge (pro hac vice pending)
                                    Matthew A. Kezhaya, ABA # 2014161
                                    Kezhaya Law PLC
                                    1202 NE McClain Road
                                    Bentonville, AR 72712
                                    P: 479-431-6112
                                    Email: matt@kezhaya.law

                                    __/s/ Brad Ryynanen______
                                    Brad Ryynanen
                                    Texas Bar No. 24082520
                                    The Ryynanen Law Office, PLLC
                                    515 Centre Street, # 4471
                                    Dallas, TX 75208
                                    P: 214-972-8640
                                    Email: brad@bdrlegal.com




                                                                        Page 9 of 9
